DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-17, 19-21, 23, 35-37, 40-43 and 45 are cancelled. Claims 18, 22, 24-34, 38-39 & 44 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18, 22, 24-27, 31-34, 38-39 & 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2003/0054236 A1) in view of Ho (US 2011/0318629 A1), Miller (US 2011/0091761 A1), Fraser-Bell (US 2002/0106557 A1), Bohnstedt (US 5,221,587 A), Nilsson (US 2005/0271947 A1) and Zguris (US 2005/0003726 A1) and, alternatively, over Zucker (US 2003/0054236 A1) in view of Ho (US 2011/0318629 A1), Miller (US 2011/0091761 A1), Fraser-Bell (US 2002/0106557 A1), Bohnstedt (US 5,221,587 A), Nilsson (US 2005/0271947 A1) and Mccarthy (US 2011/0143184 A1).
Regarding claim 18, 26-27 & 32, Zucker teaches a battery separator, for a lead acid battery ([0039]), comprising:											a microporous membrane (2) comprising polyethylene and silica (Fig. 1 & [0022]-[0023]); and 													a single positive active material (PAM) retention mat (3, 3’), said PAM retention mat comprising fine glass fibers, wherein said PAM retention mat is a nonwoven mat typically having a basis weight of 70 gsm, 90 to 95 gsm or 100 gsm (i.e depending on the composition and thickness of the PAM retention mat) which faces or is in contact with a positive electrode (4) or PAM of said lead acid battery (Fig. 1, [0028]-[0032] & [0034]-[0035]). Zucker also teaches the microporous membrane (2) being laminated to a single PAM retention mat (3), wherein the microporous membrane can be placed between a folded PAM retention mat such that the microporous membrane is laminated to the PAM retention mat ([0038]-[0039]). Zucker further teaches the PAM retention mat having a pore size of 3 to 15 µm and more preferably 6 to 10 µm ([0033]) which reads on a pore size of about 1 micron under the Office’s broadest reasonable interpretation.												Zucker does not explicitly teach the PAM retention mat being a woven mat having a basis weight of about 40 gsm to 68 gsm and comprising particulate silica as a filler; the battery separator decelerating corrosion of at least one electrode of the lead acid battery and/or preventing shedding of PAM form the positive electrode of the lead acid battery, and wherein the lead acid battery operates at a high depth of discharge (DoD). Zucker is also silent as to the battery separator being specifically used in a flooded lead-acid battery. Zucker is further silent as prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. 			Bohnstedt teaches a separator, for a lead acid battery, comprising a microporous membrane which is impregnated with a rubber (col.3, L.27-43; col.4, L.42-45 & Example 3). In an inventive embodiment (Example 3), Bohnstedt teaches impregnating a microporous membrane with an aqueous solution including 18 wt% rubber, wherein between 17-23 wt% of the aqueous solution (relative to the microporous membrane) is impregnated (Example 3). Thus, the resulting impregnated microporous membrane comprises from 3.06 wt% to 4.14 wt% rubber. 	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to impregnate rubber in the microporous membrane of Zucker because Bonstedt teaches that the inclusion of rubber in a microporous membrane results in a clear increase in the cycle life in the case of a lead/sulphuric acid storage battery, particularly for cyclical conditions of use, by considerably delaying the antimony poisoning and avoiding the over-charge problem (col.3, L.18-22).												
Mccarthy teaches a lead-acid battery separator (24) comprising a polyethylene film (32) with a PAM retention mat (31) laminated on the polyethylene film on a surface adjacent to the positive electrode (30), wherein the PAM retention mat comprises a woven or non-woven mat of glass or polymer fibers (Fig. 2; [0026]-[0037]).								It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven fibers in the PAM retention mat instead of non-woven fibers as an art-recognized equivalent for the same purpose (i.e wicking of the electrolyte). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.										Zguris teaches glass fibers used in a variety of applications including battery separators including a non-woven or woven glass fiber mat ([0006]-[0007]).					Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven glass fiber mat because woven and non-woven glass fiber mats are art recognized equivalents for the same purpose (i.e battery separators) as taught by Zguris ([0006]-[0007], [0058] & [0060]). See MPEP 2144.06 II.							In addition, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use the battery separator of modified Zucker, suitable for a flooded lead acid, as a golf cart battery because flooded lead-acid batteries have many known applications including as a suitable power source for golf carts as taught by Ho ([0006]).						Moreover, modified Zucker’s invention relates to separators applied to lead acid batteries in general and general lead acid batteries comprising said separator ([0002]). Lead acid batteries are generally categorized in two types: flooded lead acid batteries and valve regulated lead acid batteries (also known as sealed lead acid batteries), which comprise AGM and gel type batteries, as evidenced by Miller ([0031] & [0084]). Flooded lead acid batteries are, similarly to the invention of modified Zucker, known to utilize a separator comprising glassmat as PAM retention mat and a microporous polyethylene laminate ([0031]-[0036] & [0043]). Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention to use the separator of modified Zucker in a flooded lead acid battery since Miller teaches separators comprising a laminate of a microporous membrane and a PAM retention mat being suitable for use in a flooded lead acid battery.								prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the instantly claimed invention is substantially identical to the battery separator of modified Zucker and thus one of ordinary skill in the art would expect the separator of modified Zucker to inherently possess the same function and properties (decelerated corrosion, shredding prevention and high depth of discharge as well as a duration of discharge remaining above 1.50 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10hours and 6 minutes). See MPEP 2112.01 I & II. 
Regarding claim 22, Zucker teaches the PAM retention mat being coated with an electrode (4 or 6) (Fig. 1).
Regarding claims 24-25, Zucker teaches the battery separator being an envelope separator such as a pocket, a sleeve, a leaf or an "S" wrap and envelopes a positive plate, a negative plate, or both a positive plate and a negative plate of the lead acid battery ([0039]). 
Regarding claim 31, modified Zucker teaches the separator of claim 18, as shown above, but is silent as to the separator reducing acid stratification in the lead acid battery.				However, modified Zucker teaches a battery separator for a lead acid battery substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Thus, the above instantly claimed function would necessarily be inherently present within the separator of Zucker. See MPEP 2112.01 I & II.		
Regarding claims 33, modified Zucker as teaches the separator of claim 18, as shown above, but is silent as to the claimed three hour wick.							However, Zucker teaches a battery separator for a lead acid battery substantially identical in structure and composition to the one instantly claimed in claim 18. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Thus, the above instantly claimed properties would necessarily be inherently present within the separator of Zucker. See MPEP 2112.01 I & II.
Regarding claim 34, Zucker teaches the PAM retention mat comprising synthetic fibers, synthetic wood pulp, glass fibers, natural fibers, coated fibers or combinations thereof ([0031]-[0032]).
Regarding claim 38, Zucker teaches the PAM retention mat having a thickness of equal to or greater than about 0.2 mm ([0018]).
Regarding claim 39, Zucker teaches a lead acid battery comprising a negative electrode 5, a positive electrode 4, an electrolyte ([0039]) and a battery separator comprising a microporous membrane 2 comprising polyethylene and silica (Fig. 1 & [0022]-[0023]), and a positive active material (PAM) retention mat 3’ affixed or laminated thereto, said PAM retention mat comprising fine glass fibers, wherein said PAM retention mat is a nonwoven mat facing or is in contact with a positive electrode 4 or PAM of said lead acid battery (Fig. 1, [0028], [0031]). Zucker further teaches the PAM retention mat having a pore size of 3 to 15 µm and more preferably 6 to 10 µm ([0033]) which reads on a pore size of about 1 micron under the Office’s broadest reasonable interpretation.									Zucker is silent as to the PAM retention mat comprising particulate silica as a filler, having a basis weight of about 120 gsm to about 150 gsm, being a woven mat and having a three hour wick of at least 2.5 cm; wherein the battery separator prevents shedding of the PAM from the positive electrode of the battery. Zucker is also silent as to the lead acid battery specifically being a flooded lead acid battery. Zucker is further silent as to the microporous membrane comprising 1-12% by weight rubber. Zucker is also silent as to a duration of discharge remaining above 1.50 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10 hours and 6 minutes.								Nilsson teaches a separator for a lead acid battery, wherein the separator comprises an absorbent glass mat (AGM) including glass fibers and a particulate filler such as silica ([0016]-[0035], [0037] & [0043]-[0044]).								prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.						Bohnstedt teaches a separator, for a lead acid battery, comprising a microporous membrane which is impregnated with a rubber (col.3, L.27-43; col.4, L.42-45 & Example 3). In an inventive embodiment (Example 3), Bohnstedt teaches impregnating a microporous membrane with an aqueous solution including 18 wt% rubber wherein between 17-23 wt% of the aqueous solution (relative to the microporous membrane) is impregnated (Example 3). Thus, the resulting impregnated microporous membrane comprises from 3.06 wt% to 4.14 wt% rubber. 		It would have been obvious to one of ordinary skill in the art, at the time of the invention, to impregnate rubber in the microporous membrane of Zucker because Bonstedt teaches that the inclusion of rubber in a microporous membrane as described above results in a clear increase in the cycle life in the case of a lead/sulphuric acid storage battery, particularly for cyclical conditions of use, by considerably delaying the antimony poisoning and avoiding the over-charge problem (col.3, L.18-22).										Mccarthy teaches a lead-acid battery separator (24) comprising a polyethylene film (32) with a PAM retention mat (31) laminated on the polyethylene film on a surface adjacent to the positive electrode (30), wherein the PAM retention mat comprises a woven or non-woven mat of glass or polymer fibers (Fig. 2; [0026]-[0037]).								It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use a woven fibers in the PAM retention mat instead of non-woven fibers as an art-recognized In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.										Zguris teaches glass fibers used in a variety of applications including battery separators wherein a glass fiber mat is either non-woven or woven ([0006]-[0007]).					Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven glass fiber mat because woven and non-woven glass fiber mats are art recognized equivalents for the same purpose (i.e battery separators) as taught by Zguris ([0006]-[0007], [0058] & [0060]). See MPEP 2144.06 II.							Moreover, modified Zucker’s invention relates to separators applied to lead acid batteries in general and general lead acid batteries comprising said separator ([0002]). Lead acid batteries are generally categorized in two types: flooded lead acid batteries and valve regulated lead acid batteries (also known as sealed lead acid batteries), which comprise AGM and gel type batteries, as evidenced by Miller ([0031] & [0084]). Flooded lead acid batteries are, similarly to the invention of modified Zucker, known to utilize a separator comprising a glass fiber and microporous polyethylene laminate ([0033]-[0036 & [0043]). Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention to use the separator of modified Zucker in a flooded lead acid battery since Miller teaches that a separator comprising glass fiber and a microporous membrane are suitable for use in a flooded lead acid battery.				In addition, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use the battery separator of Zucker, suitable for a flooded lead acid, as a golf prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the instantly claimed invention is substantially identical to the battery separator of modified Zucker and thus one of ordinary skill in the art would expect the separator of modified Zucker to inherently possess the same function and properties (shredding prevention and a duration of discharge remaining above 1.50 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10hours and 6 minutes). See MPEP 2112.01 I & II.		
Regarding claim 44, Zucker teaches the flooded lead-acid battery according to claim 39, as shown above, but is silent as to a three hour wick in arrange of about 2.5 cm to about 10.0 cm.		However, modified Zucker discloses a flooded lead acid battery having a substantially identical composition and structure to that of the flooded lead acid battery of instant claim 39. Thus, one of ordinary skill in the art, at the time of the invention would expect the PAM retention mat of modified Zucker to inherently possess the instantly claimed property of a three wick of 2.5 cm to about 10.0 cm. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 I & II. 

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker, Ho, Miller, Fraser-Bell, Bohnstedt, Nilsson and Zguris, as applied to claims 18, 22, 24-27, 31-34, 38-39 & 44 above, and further in view of Whear (US 2008/0299462 A1) and, alternatively, over Zucker, Ho, Miller, Fraser-Bell, Bohnstedt, Nilsson and Mccarthy, as applied to claims 18, 22, 24-27, 31-34, 38-39 & 44 above, and further in view of Whear (US 2008/0299462 A1).
Regarding claims 28-30, modified Zucker teaches the separator of claim 18, as shown above, but is silent as to the microporous membrane having a ribbed profile (claim 28), wherein the ribbed profile includes ribs running in a machine direction on a side of the microporous membrane facing the positive electrode or PAM of the flooded lead acid battery (claim 29), wherein the ribbed profile further includes ribs running in a cross machine direction on a side of the microporous membrane facing a negative electrode or negative active material (NAM) of the flooded lead acid battery (claim 30). 									Whear teaches a battery separator, for a lead acid battery, comprising a microporous membrane having a ribbed profile including ribs running in a machine direction (MD direction) and a cross machine direction (CMD direction) on both sides of the microporous membrane facing the positive electrode (or PAM) and the negative electrode (or NAM) of the flooded lead . 

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) Zucker does not fairly teach or suggest a pore size of about 1 micron, and (2) the combination of Zucker and McCarthy is improper since the woven and non-woven fibers have not been shown to be art-recognized equivalents for the same purpose, and (3) Zucker does not teach or suggest each of the presently claimed limitations and therefore cannot possess the instantly claimed properties that were determined to be inherent in the separator obtained by combining the prior art (Zucker, Ho, Miller, Fraser-Bell, Bohnstedt, Nilsson, Zguris, McCarthy), the examiner respectfully disagrees. 				With regards to (1), as previously stated in the Final Rejection mailed on 10/30/2018, the original specification and claims as filed does not provide adequate support for “a pore size of about 1 micron”. In fact, the only mention of a pore size of the PAM retention mat appears only in original claim 38 which recites “a pore size of greater than about 1 micron”. Thus, “a pore size of greater than about 1 micron” cannot be said to provide support for “a pore size of about 1 micron” since the original claim requires the pore size to be greater than about 1 micron and therefore cannot be equal to about 1 micron. If applicant maintains that there is In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. In this case, the equivalence for the same intended purpose is based entirely on the McCarthy prior art and not applicant’s disclosure. Notwithstanding, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).												In response to (3), the examiner notes that asserted inherent properties is based on the substantially identical composition and structure of the presently claimed separator and Zucker’s In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As noted in the above rejection, Fraser-Bell renders obvious a basis weight of 50 gsm to 400 gsm for a PAM retention mat of a lead acid battery form the viewpoint increasing puncture resistance, mechanical integrity, and oxygen inhibition of the separator, Nilsson’s teaching of incorporating silica in the PAM retention mat can be applied to the separator of Zucker to increase the strength and porosity of the separator. Moreover, Bohnstedt discloses impregnating a microporous film of a lead acid battery separator to increase the cycle life of the battery whereas Zguris and McCarthy each teach the use of non-woven and woven glassmats for lead acid battery separators. Accordingly, the separator of Zucker as modified by Fraser-Bell, Nilsson, Bonhstedt and Zguris/McCarthy is substantially identical both structurally and compositionally to the instantly claimed separators. 								Thus, in view of the foregoing, claims 18, 22, 24-34, 38-39 & 44 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 							
						 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/NATHANAEL T ZEMUI/Primary Examiner, Art Unit 1727